On Motion for Rehearing.
It appears that it was erroneously stated in the original opinion that “the record showed a variance between a compared copy of the instrument in question and the certified copy thereof put in evidence.” The latter certified copy appears to have been of the original instrument, and not of a translation thereof. The erroneous statement would seem to be immaterial, but, in deference to appellants’ complaint thereat in their motion for rehearing, it will be corrected in the original opinion. AVith that correction, appellants’ motion for rehearing will be overruled.